Exhibit 77(b) Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors ING Variable Portfolios, Inc. In planning and performing our audits of the financial statements of ING Opportunistic LargeCap Growth Portfolio (formerly, ING VP Growth Portfolio), ING VP Small Company Portfolio, ING Opportunistic LargeCap Value Portfolio (formerly, ING VP Value Opportunity Portfolio), ING BlackRock Global Science and Technology Portfolio (formerly, ING VP Global Science and Technology Portfolio),ING RussellTM MidCap Index Portfolio, ING RussellTM SmallCap Index Portfolio, ING Lehman Brothers U.S. Aggregate Bond Index Portfolio, ING International Index Portfolio, ING Russell Global LargeCap Index 85% Portfolio, ING RussellTM Large Cap Index Portfolio and ING WisdomTreeSM Global High-Yielding Equity Index Portfolio, ING Global Equity Option Portfolio, ING VP Index Plus LargeCap Portfolio, ING VP Index Plus MidCap Portfolio, and ING VP Index Plus SmallCap Portfolio (collectively, the “Portfolios”), each a series of
